Citation Nr: 0004919	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  96-27 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

Entitlement to service connection for skin rashes, viral 
warts, sores and lumps on the head with folliculitis, 
jaundice of the eyes, gingivitis, muscle contraction 
headaches and vascular headaches, joint and muscle pain, back 
pain, atypical noncardiac chest pain, frequent urination, 
recurrent diarrhea, hair loss, depressive disorder, not 
otherwise specified, fatigue, blurred vision, allergic 
rhinitis with sinusitis, sensitivity to chemical sprays, 
stress, and memory loss, claimed as secondary to undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from July 1985 to January 
1989, and from September 1990 to April 1991.  

Initially, the Board of Veterans' Appeals (Board) notes that 
the veteran's claim on appeal originally included claims for 
service connection for stress and memory loss as secondary to 
undiagnosed illness, which were addressed in both a notice of 
disagreement and substantive appeal.  Consequently, although 
these issues were not included on the January 2000 
Certification of Appeal, the Board finds that they have been 
properly developed and has therefore included them among the 
issues for current appellate consideration.  The Board 
further notes that the RO originally listed as an issue 
"skin rashes/viral warts" in the June 1995 rating action to 
which the veteran filed a timely appeal.  Subsequently, in 
the statement of the case, the supplemental statement of the 
case, and the certification of the appeal, the RO listed the 
issue as "skin rashes."  The Board has restyled the issues 
to include viral warts in light of the procedural history.  
On the other hand, while a notice of disagreement was filed 
with respect to a claim for service connection for a swollen 
left arm, this issue was not addressed in the veteran's 
substantive appeal, and is therefore not currently subject to 
appellate review.  


REMAND

The claims file reflects that beginning in approximately 
January 1999, the regional office (RO) noted that the most 
recent Department of Veterans Affairs (VA) outpatient 
treatment records for the veteran in the claims file were 
dated in July 1998.  Consequently, the RO initiated steps at 
that time to obtain any additional VA treatment records that 
had been generated since July 1998.  The file then reveals 
that additional requests for these records were made in April 
and June 1999, and that a notation in the file, dated in June 
1999, reflects that VA outpatient records received at that 
time were all dated prior to July 7, 1998.  Also associated 
with the file was a computer generated listing of VA 
treatment appointments, which included appointments that were 
kept by the veteran over the period of August 1998 to July 
1999.  Although the veteran was noted to be a no-show for a 
number of appointments and there were a number of 
cancellations, also listed are medical appointments that 
apparently went forward on August 15, 1998, August 17, 1998, 
August 28, 1998 (dental), September 17, 1998, October 13, 
1998, November 17, 1998, November 19, 1998, January 6, 1999, 
May 4, 1999, May 14, 1999, May 17, 1999, and July 9, 1999.  
Thereafter, a report of contact, dated in October 1999, 
indicates that the results of a sigmoidoscopy that had been 
believed to be a part of the missing VA outpatient records 
was determined to have been canceled by the VA.  On the 
report in parentheses it was then indicated "opts req no 
longer needed."

The Board finds that although the results of a sigmoidoscopy 
may not be included within the outstanding VA outpatient 
records dated subsequent to July 1998, the current record 
appears to contain evidence of a series of outpatient 
treatment episodes after that date.  While it is clear that 
the RO mounted an energetic effort to obtain records of these 
apparent episodes, as the record now stands, records of these 
episodes are not in the claims folder and there is no 
documented explanation that would permit the Board to 
conclude that there were not, in fact, such treatment events.  
The Board can not simply assume that the records that may 
exist are not pertinent to the issues on appeal.  Indeed, 
some of the entries appear to indicate relevant treatment.  
The Board also recognizes the obligation of the VA in the 
event of incomplete applications for benefits under 
38 U.S.C.A. § 5103 (West 1991), and the obligation to obtain 
VA medical records that are deemed to be constructively of 
record in proceedings before the Board.  Bell v. Derwinski, 2 
Vet. App. 611 (1992).
Consequently, the Board finds that VA is obligated to obtain 
any and all VA treatment records that have not yet been 
associated with the claims folder.  Because it is impossible 
to predict what these records, if any, may contain, the Board 
will defer any decision with respect to any issue on appeal 
pending completion of the actions requested by this remand.

The Board further finds that the application for benefits 
would also be rendered more complete with the clarification 
of findings and opinions reached by the VA digestive 
conditions examiner in August 1998.  More specifically, the 
Board notes that while the examiner does not note any current 
positive findings with respect to the veteran's complaints of 
frequent urination and identifies significant recent weight 
gain, the examiner went on to provide diagnoses that included 
frequent urination due to unexplained illness and recurrent 
diarrhea due to unexplained illness with a 20 pound weight 
gain in the past eight months.  Therefore, the Board finds 
that in an effort to make the record more complete, further 
medical opinion is warranted in order to clarify the apparent 
conflict between findings and diagnoses.  In addition, the 
Board notes that while the examiner refers to urine studies 
that he is requesting at this time (and the file does reflect 
September 1998 urine study results), there is no supplemental 
comment by the examiner as to the results obtained from these 
studies.

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The veteran should be asked to 
identify any sources of recent pertinent 
medical treatment for skin rashes, viral 
warts, sores and lumps on the head with 
folliculitis, jaundice of the eyes, 
gingivitis, muscle contraction headaches 
and vascular headaches, joint and muscle 
pain, back pain, atypical noncardiac 
chest pain, frequent urination, recurrent 
diarrhea, hair loss, depressive disorder, 
not otherwise specified, fatigue, blurred 
vision, allergic rhinitis with sinusitis, 
sensitivity to chemical sprays, stress, 
and memory loss.  After obtaining any 
necessary authorization, the RO should 
obtain any medical records other than 
those now of file pertaining to the 
above-noted conditions.

3.  The RO should conduct a reasonable 
search for VA outpatient treatment 
records dated since July 1998 in light of 
the discussion above.  If no records are 
obtained from this search, a memorandum 
should be prepared and associated with 
the claims file documenting all steps 
taken in an effort to locate the above-
referenced records and why those efforts 
were reasonably calculated to obtain such 
records.

4.  After completion of the above to the 
extent feasible, the RO should arrange 
for the veteran's claims file (including 
the most recent VA outpatient treatment 
and medical examination reports, and this 
remand) to be reviewed, preferably by the 
same physician who provided the VA 
digestive conditions medical opinions in 
August 1998.  If the same physician is 
not available, the RO should arrange for 
review by another suitably qualified 
physician.  If the physician who 
conducted the August 1998 examination, or 
any alternate physician, believes a 
further examination is required to 
respond to the following questions, it 
should be arranged.  The physician should 
be provided with the regulatory 
definition contained within 38 C.F.R. 
§ 3.317(b)(10) of the diagnosis of an 
undiagnosed illness.  Following review of 
the record, and any additional 
examination, if required, the physician 
is requested to formulate responses to 
the following questions:

(a) Do the veteran's signs and symptoms 
involving the gastrointestinal system 
support a diagnosis of an undiagnosed 
illness consistent with the regulatory 
definition contained within 38 C.F.R. 
§ 3.317(b)(10)?

(b) If the answer to (a) is yes, what is 
the degree of medical probability that 
there is a nexus between the undiagnosed 
illness and chronic gastrointestinal 
disability, identified on appeal as 
recurrent diarrhea claimed as secondary 
to undiagnosed illness?

(c) Do the veteran's signs and symptoms 
involving the genitourinary system 
support a diagnosis of an undiagnosed 
illness consistent with the regulatory 
definition contained within 38 C.F.R. 
§ 3.317(b)?

(d) If the answer to (c) is yes, what is 
the degree of medical probability that 
there is a nexus between the undiagnosed 
illness and chronic genitourinary 
disability, identified on appeal as a 
frequent urination claimed as secondary 
to undiagnosed illness?

In providing response to (c) and (d) 
above, the examiner is specifically 
requested to comment on the results of 
the urine studies dated in September 
1998, and the impact of the results from 
these studies, if any, on the opinions 
and conclusions of the examiner.

Any opinions expressed must be 
accompanied by a complete rationale.  If 
an opinion can not be expressed without 
resort to speculation, the examiner 
should so indicate.

The veteran is expressly advised that it 
is vital that he cooperates with any 
request that he appear for the VA 
examination as the examination may 
produce findings and medical opinions 
that are critical to his claim.  
Moreover, if he fails to appear, the lack 
of such evidence may be highly 
detrimental to his claim, and by 
regulation the claim would be reviewed on 
the evidence of record.  38 C.F.R. 
§ 3.655 (1999); Connolly v. Derwinski, 1 
Vet. App. 566 (1991).

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should review the 
requested supplemental medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the RO should implement corrective 
procedures.

6.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issues of 
entitlement to service connection for 
skin rashes, viral warts, sores and lumps 
on the head with folliculitis, jaundice 
of the eyes, gingivitis, muscle 
contraction headaches and vascular 
headaches, joint and muscle pain, back 
pain, atypical noncardiac chest pain, 
frequent urination, recurrent diarrhea, 
hair loss, depressive disorder, not 
otherwise specified, fatigue, blurred 
vision, allergic rhinitis with sinusitis, 
sensitivity to chemical sprays, stress, 
and memory loss, claimed as secondary to 
an undiagnosed illness.

7.  Thereafter, the RO should again 
review the record.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1999) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



